           Case 1:20-cv-01397-JPO Document 1-2 Filed 02/18/20 Page 1 of 1




 -javutcfc states of amcrf.
                                            Mmleb States latent anb tErabemark ©fftcg




                                                                   )(
                                                                yummie
                                                                  BY H h /, 5 K H it THOMSON




Reg. No. 4,126,770                                          TIMES THREE CLOTHIER, LLC (NEW YORK LIMITED LIABILITY COMPANY)
                                                            561 SEVENTHAVENUE, 12TH FLOOR
Registered Apr. 10, 2012 newyork.ny ioois

Int. CI.: 25                                                FOR: CLOTHING, NAMELY, DRESSES, SHIRTS, UNDERGARMENTS, LINGERIE, SHORTS,
                                                            HOSIERY AND LEGGINGS, IN CLASS 25 (U.S. CLS. 22 AND 39).


TRADEMARK                                                   FIRST USE 4-1-201 1; IN COMMERCE 4-1-201 1.


PRINCIPAL REGISTER                                          THE NAME(S), PORTRAIT(S), AND/OR SIGNATURE(S) SHOWN IN THE MARK IDENTIFIES
                                                            "HEATHER THOMSON", WHOSE CONSENT(S) TO REGISTER IS MADE OF RECORD.


                                                            THE MARK CONSISTS OF A SQUARE REPRESENTING A DOT IN BETWEEN TWO OPEN
                                                            ENDED PARENTHESES AND WORDING "YUMMIE BY HEATHER THOMSON".

                                                            SN 85-275,285, FILED 3-24-201 1 .


                                                            DAVID C. REIHNER, EXAMINING ATTORNEY




                       JCTANOJ;

                to

           £
            5                             %
             &
                5$                 95
                     s^AT OF




Director of the United States Patent and Trademark Office
